per CURIAM:
Aparece del expediente de la querella en este caso que el 20 de abril de 1976 el Secretario de este Tribunal refirió al abogado Israel Arana una comunicación del señor Stanley P. Salzman de la ciudad de Nueva York en la que éste se quejaba de que el abogado Arana había retenido in-debidamente fondos de un cliente. En su comunicación, el Secretario llamó la atención al abogado Arana de la dificul-tad en conseguir su dirección actual y de su incumplimiento de la Regla 8 (j) del Reglamento de este Tribunal al no noti-ficar cambio de dirección.
Ocho meses más tarde, el 18 de enero de 1977, el abogado Arana contestó la comunicación del Secretario solicitando un término de 90 días para rendirle un informe sobre la mencionada queja. En vista del tiempo transcurrido el Secre-tario volvió a comunicarse con el abogado Arana advirtién-dole que de no enviar su informe antes del 20 de marzo de 1977 procedería a llevar la queja del señor Salzman a la consideración del Tribunal en Pleno.
*211El abogado Arana no sometió su informe dentro del tér-mino concedido por el Secretario y el 28 de julio pasado le concedimos quince (15) días para que compareciera a mos-trar causa por la cual no debía ser disciplinado.

Habiendo transcurrido en exceso el término concedido al abogado Israel Arana y no habiendo respondido a nuestra orden sobre mostración de causa, se dictará sentencia sepa-rándolo del ejercicio de la abogacía y del notariado, y, elimi-nando su nombre del registro de abogados de este Tribunal.

El Juez Asociado Señor Rigau no intervino.